SUMMARY ORDER

Plaintiff-appellant Aldona Von Laube appeals from the district court’s judgment dismissing, for lack of personal jurisdiction, her complaint for, inter alia, trademark infringement against Miss Polonii Stanow Zjednoczonych and the individual defendants. We presume the parties’ familiarity with the facts and the issues on appeal.
We review district court’s dismissal for lack of personal jurisdiction de novo, Cut-Co Indus., Inc. v. Naughton, 806 F.2d 361, 365 (2d Cir.1986), and affirm for substantially the reasons given in the magistrate judge’s recommended ruling adopted by the district court.
The judgment of the district court is hereby AFFIRMED.